DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction requirement between at least Species A1-A3 as set forth in the Office action mailed on 29 March 2022 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Evan R. Witt on 26 May 2022.

The application has been amended as follows: 

1. (Currently Amended) A[
(a) producing an object in a manufacturing space by an additive manufacturing process, wherein the object comprises a[, and a[ being pivotally connected to each other through the rotation shaft[ being folded close to the second component[ during said producing by the additive manufacturing process[s spaced along the rotation shaft, the second component comprises[s spaced along the rotation shaft, and the first engaging elements and the second engaging elements spatially correspond to each other respectively, wherein when the object is produced by the additive manufacturing process in the manufacturing space, the first engaging elements and the second engaging elements are disengaged[ from each other; and 
(b) removing the object from the manufacturing space, and rotating and unfolding the first component[ to an adjustment angle relative to the second component around the rotation shaft as a rotation center[ such that the first engaging elements and the second engaging elements are firmly and irreversibly engaged with each other and locked respectively,[ thereby forming a use space of the object, wherein the use space of the object is larger than the manufacturing space.

2. (Currently Amended) The[

3. (Currently Amended) The[ 2, wherein the adjustment angle is 180∘, and the maximum diameter value is less than the sum of the first maximum length value and the second maximum length value.

4. (Currently Amended) The[ 2, wherein the adjustment angle is 90∘, and the square of the maximum diameter value is less than the sum of the square of the first maximum length value and the square of the second maximum length value.

5. (Currently Amended) The[


6. (Currently Amended) The[ folded close to each other have a minimum separation distance therebetween.

7. (Currently Amended) The[

8. (Currently Amended) The[

9. (Currently Amended) The[

10. (Currently Amended) The[

11-20. (Canceled) 

21. (New) The method according to claim 1, wherein the object further comprises a third component comprising a third engaging element and a fourth component comprising a fourth engaging element, the third engaging element and the fourth engaging element spatially corresponding to one another, wherein when the object is produced in the additive manufacturing process in the manufacturing space, the third component is folded close to the fourth component such that the third engaging element and the fourth engaging element are disengaged from each other, and wherein the method further comprises, after said removing from the manufacturing space, a step of rotating and unfolding the third component to an adjustment angle relative to the fourth component such that the third engaging element and the fourth engaging element are firmly and irreversibly engaged with each other and locked. 

22. (New) The method according to claim 1, wherein the first component comprises a third engaging element and the second component comprises a fourth engaging element, the third engaging element and the fourth engaging element spatially corresponding to one another, wherein when the object is produced by the additive manufacturing process in the manufacturing space, the third engaging element and the fourth engaging element are disengaged from each other, and wherein said rotating and unfolding causes the third engaging element and the fourth engaging element to become firmly and irreversibly engaged with each other and locked. 







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to produce an object by additive manufacturing to comprise first and second components connected pivotally via a rotation shaft, and while it is generally known for such an object to comprise engaging elements that are disengaged while the object is being formed and that are then engaged with one another upon rotation of one component thereof with respect to the other and around the rotation shaft, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the first and second claimed components are pivotally connected to each other as claimed with the first component being folded close to the second component during the claimed additive manufacturing, whereby the first and second components comprise the claimed engaging elements each spaced along the claimed rotation shaft and each respectively disengaged from one another during the additive manufacturing process, and whereby the claimed unfolding is performed after removing from the claimed manufacturing space such that the claimed engaging elements are firmly and irreversibly engaged with each other and locked respectively, thereby forming the claimed use space larger than the claimed manufacturing space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742